Citation Nr: 0530139	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1975.  
The veteran's DD 214 also reflected three additional years of 
active service, but specific dates were not verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competent evidence of a current diagnosis of 
hepatitis C. 


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The veteran seeks service 
connection for hepatitis C.  The Board, however, finds no 
competent evidence of a current diagnosis for this disorder.  
Specifically, despite previous notations in VA records, the 
report of the November 2004 VA medical exam showed that the 
veteran's serology is negative for hepatitis C.  The Board 
finds this medical report to be entitled to great probative 
weight.

The Board notes and has reviewed in detail the veteran's 
personal statements indicating that he has hepatitis C.  He 
alleges that it may have been incurred when he was tattooed 
in Vietnam or at some other point in the service during the 
Vietnam War.  As a lay person, the veteran is competent to 
relate and describe incidents and any current symptoms he may 
have.  However, he is not competent to offer an opinion as to 
whether a medical disorder is present or as to the etiology 
of any medical disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Simply stated, the veteran is 
not a doctor and can not diagnose himself with hepatitis C.     

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hepatitis C.  
38 U.S.C.A. § 5107(b).  Absent a current diagnosis of 
hepatitis C, service connection may not be established.  The 
Board finds that service connection for hepatitis C must be 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2004, as well as information provided in the 
January 2000 rating decision, the March 2001 statement of the 
case, and March 2004 and February 2005 supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the March 2001 
statement of the case and the March 2004 and February 2005 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the VCAA statute.  Consequently the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the January 2004 VCAA letter 
specifically requested that the veteran provide any evidence 
in his possession that pertains to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  It is conceded that 
the RO did not provide VCAA notice prior to the January 2000 
adverse determination on appeal (the VCAA was not enacted 
until November 2000).  Id. at 120.  However, as discussed 
above, the veteran did receive notice in compliance with the 
VCAA.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the timing of the 
VCAA notice has resulted in any prejudice to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and a relevant examination.  
The veteran did not identify any private medical treatment 
for the disorder at issue.  The Board notes that the veteran 
requested a VA medical examination and received one in 
November 2004.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


